Citation Nr: 1412295	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-20 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for post-surgical, arthritic and degenerative changes of the left knee from September 12, 2007 to April 20, 2010. 

2.  Entitlement to an initial evaluation in excess of 30 percent for post-surgical, arthritic and degenerative changes of the left knee from June 1, 2011. 

3.  Entitlement to an initial compensable rating for degenerative joint disease of the right knee. 

4.  Entitlement to an initial disability rating in excess of 10 percent for scar, status-post left knee surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1985 to April 1986, from October 2001 to March 2002 and from January 2003 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2009 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The June 2009 rating decision granted service connection for post-surgical, arthritic and degenerative changes of the left knee at a 10 percent rating, granted service connection degenerative joint disease of the right knee at a noncompensable evaluation and granted service connection for scar, status-post left knee surgery, all effective September 17, 2007. 

In a May 2010 rating decision, the RO assigned a temporary total disability rating for the Veteran's service-connected arthritic and degenerative changes of the left knee due to convalescence effective April 21, 2010, and a 30 percent rating effective June 1, 2011.  Because the 100 percent rating assigned to the Veteran's service-connected arthritic and degenerative changes of the left knee is the maximum rating available for this disability, a higher initial rating claim for arthritic and degenerative changes of the left knee for the time period between April 21, 2010 and June 1, 2011, is no longer on appeal.  Additionally, because the initial 10 percent rating assigned prior to April 20, 2010, and the initial 30 percent rating assigned effective June 1, 2011, for service-connected arthritic and degenerative changes of the left knee are not the maximum ratings available for this disability, the Veteran's appeal for higher initial ratings for service-connected arthritic and degenerative changes of the left knee for these two separate periods of time remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

A Board videoconference hearing was held at the RO in February 2011 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been added to the record. 

Of preliminary importance, because each of the claims for higher ratings involve requests for higher ratings following the grant of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 

In May 2011, the Board remanded the Veteran's claims.  Thereafter, in an August 2012 rating decision, the Appeals Management Center (AMC) awarded a 10 percent disability rating for the Veteran's scar, status-post left knee surgery, effective September 12, 2007.  As the assigned 10 percent rating is not the maximum rating available for this disability, the Veteran's appeal for higher initial rating for his left knee scar remains in appellate status.  See AB v. Brown, supra.  Furthermore, in an August 2012 supplemental statement of the case (SSOC), the AMC denied the Veteran a disability rating in excess of 10 percent for the scar, status-post left knee surgery.  The August 2012 SSOC also continued the previous denial of claims for higher evaluations for the Veteran's for degenerative joint disease of the right knee and post-surgical, arthritic and degenerative changes of the left knee.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  From September 12, 2007 to April 20, 2010, the Veteran's service-connected post-surgical, arthritic and degenerative changes of the left knee was manifested by pain and limitation of motion as well as instability; the evidence did not show flexion limited to 45 degrees or less or  extension limited to 10 degrees or more.  

2.  From June 1, 2011, forward, the Veteran's service-connected post-surgical, arthritic and degenerative changes of the left knee has been manifested by pain and limitation of motion; the evidence did not show chronic residuals consisting of severe painful motion or weakness in the affected extremity.

3.  The Veteran's service-connected degenerative joint disease of the right knee is manifested by pain and limitation of motion as well as slight instability; the evidence does not show flexion limited to 45 degrees or less or extension limited to 10 degrees or more.  

4.  From June 24, 2011, the Veteran's surgical scar associated with his right knee disability has been manifested by pain.

5.  The Veteran's scar, status-post left knee surgery is manifested by pain.    


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for post-surgical, arthritic and degenerative changes of the left knee from September 12, 2007 to April 20, 2010 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.     § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating, and no higher, for left knee instability have been met for the rating period from September 12, 2007 to April 20, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).

3.  The criteria for a disability rating in excess of 30 percent for post-surgical, arthritic and degenerative changes of the left knee from June 1, 2011 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).

4.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for a 10 percent disability rating, and no higher, for degenerative joint disease of the right knee are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

5.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating, and no higher, for right knee instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).

6.  From June 24, 2011, the criteria for a separate disability rating of 10 percent, but no greater, for painful right knee scar has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

7.  The criteria for an initial disability rating in excess of 10 percent for a scar, status-post left knee surgery, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for his degenerative joint disease of the right knee and post-surgical, arthritic and degenerative changes of the left knee with post-surgical scar.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed, and a decision rendered.

Stegall concerns

As alluded to above, in May 2011, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records and provide the Veteran with a VA examination for his knee disabilities.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding VA treatment records were obtained and associated with the claims folder.  Additionally, the Veteran was afforded a VA examination for his knee disabilities in June 2011, and a report of the examination was associated with his claims folder.  The Veteran's increased rating claims were readjudicated via the August 2012 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2013)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claims for increased rating for his post-surgical, arthritic and degenerative changes of the left knee, post-surgical left knee scar, and degenerative joint disease of the right knee essentially falls within this fact pattern.  Prior to the RO's June 2009 grant of service connection for the disabilities, the Veteran was notified (by an April 2008 letter) of the evidence needed to establish the underlying issues.  After receiving notice of the award of service connection for the disabilities here at issue, the Veteran perfected a timely appeal with respect to the ratings initially assigned to the grants.  Clearly, no further section 5103(a) notice is required for these increased rating claims.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the June 2009 rating decision, the April 2010 statement of the case (SOC), and the October 2010 and August 2012 supplemental statement of the case (SSOC)] that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating these claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and VA treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's right and left knee disabilities, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to symptoms associated with the Veteran's knee disabilities.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also, the Veteran was afforded VA examinations in April 2008, August 2010 and June 2011.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's knee disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that these VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

The Board is cognizant of the fact that although the Veteran's claims folder was available and reviewed during the June 2011 VA examination, it was not available during the April 2008 and August 2010 VA examinations.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of functional impairment and pain with respect to his right and left knee disabilities.  Physical examinations were then performed that addressed all the relevant rating criteria.  

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a videoconference hearing in February 2011.

Accordingly, the Board will proceed to a decision as to the issues on appeal.

Higher evaluations for post-surgical, arthritic and degenerative changes of the left knee and degenerative joint disease of the right knee

For the sake of economy, the Board will analyze the Veteran's post-surgical, arthritis and degenerative changes of the left knee and degenerative joint disease of the right knee claims together, as they involve the contemplation of the same diagnostic codes.

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Diagnostic Code 5055 governs prosthetic replacement of the knee joint.  Under that code, a 100 percent rating is for assignment for 1 year following implantation of the prosthesis.  After that period, a 60 percent rating requires chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to diagnostic codes 5256, 5261, or 5262 with a minimum rating of 30 percent. 

Other diagnostic codes relevant to the knee disabilities are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59. 
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R.             § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Factual background

The Board will begin by reviewing the evidence most pertinent to the rating period on appeal.  The Veteran was afforded a VA examination in April 2008.  He complained of mild stiffness in both knees as well as occasional swelling, heat, and redness.  He reported a history of surgery on the left knee at least eight different times as well as arthroscopic surgery on the right knee.  The examiner noted that both knees appeared unstable and gave way at times, especially on the left side.  Furthermore, the left side occasionally locked, and both knees had fatigability and lack of endurance.  The Veteran use a brace for the left knee as well as medicine, ice, and rest for treatment.  He also complained of flare-ups on the left knee.  The examiner did not indicate inflammatory arthritis.  

Upon examination, the VA examiner reported no deformity evident of the right knee.  The left knee lacked five degrees of extension, although there was no joint effusion in either knee.  The left knee was able to be flexed from -5 to 107 degrees at which time the Veteran experienced pain.  He could flex the knee further to 129 degrees.  Repetitive movement of the left knee caused no change in the range of motion.  The function was additionally limited by pain, fatigue, and lack of endurance flowing repetitive use.  The pain, fatigue, and lack of endurance caused the major functional impact.  Examination also revealed the medial and collateral ligaments to be intact for the right and left knees.  The cruciate ligaments were intact with negative Lachman's test bilaterally.  McMurray's test was negative on the right side and positive on the left side with popping and catching involving the medial meniscal area.  X-rays revealed no fracture dislocation, or joint effusions.  There was superior patellar spurring on the right side, and arthritic narrowing and irregularity of the left knee joint.  On the right side, there was superior patellar spurring.  There were postsurgical changes in the left knee.  The examiner noted a July 2007 MRI of the left knee which revealed evidence of a medial meniscal tear and degenerative arthritic change in the joint.  The examiner diagnosed the Veteran with early degenerative joint disease in the right knee and significant degenerative joint disease in the left knee as well as evidence of a medial meniscal tear in the left knee.  He reported intermittent right knee pain rated between zero and 8 out of 10 in severity, and constant left knee pain rated at 6 to 9 out of 10 in severity.  He also reported weakness, stiffness, and locking of both knees.  In addition, he stated he had increased heat in the right knee, and giving way of the left knee.  Flare-ups occurred on a daily basis and were precipitated by walking more than a quarter of a mile; they lasted two hours and were relieved by massage, medication, and rest.  The Veteran stated he did not use any assistive devices.  He said that he had to decrease his work hours from 40 hours per week to 23 hours per week on average in the last year due to his knee conditions.  

The Veteran was afforded another VA examination in August 2010.  He noted that his left knee had more severe symptoms with ambulation causing frequent swelling, pain, and limiting his mobility.  He also noted his April 2010 total knee replacement surgery and left knee manipulation in June 2010.  He continued to have intermittent pain in his left knee with associated swelling.  He gained strength in the left leg and showed increased stabilization.  He did not use a cane or assistive device for ambulation.  He also complained of swelling in the right knee.  He noted flare-ups when standing, walking, and bending.  He was able to ambulate unaided.  He reported that knee pain, swelling, and lack of range of motion affected his daily activities.  His functional limitations included standing and walking.  

Upon physical examination, the VA examiner reported no evidence of swelling, deformity, or tenderness of the right knee.  Furthermore, the knee was stable, and motor strength, muscle tone, and bulk were normal.  Right knee reflex was intact, and the Veteran was able to stand on the right leg for 4-5 seconds without difficulty.  The examiner also reported full range of motion of the right knee, and no additional limitation of motion or loss of joint function by pain, fatigue, weakness, or lack of endurance following repetitive use of the joints.  

The Veteran was provided a VA examination in June 2011.  He complained of constant pain, weakness, and stiffness of both knees, feeling of instability, giving way of both knees, and recurrent effusion.  He reported flare-ups which he self-treated with decreasing activities.  He required the use of crutches as needed and wore a left knee brace.  He could not kneel or crawl due to knee pain.  He drove and sat for a maximum of one hour.  He could stand for a maximum of 30 minutes, walk less than a quarter of a mile, and avoided uneven terrains and steep slopes.  The VA examiner also noted a right knee arthroscopic microfracture and chondroplasty, medial femoral condyle weightbearing surface that occurred in March 2011.  

Upon examination, the examiner reported no signs of inflammation such as effusion or soft tissue swelling of either knee on the examination.  Right knee portal wounds were still immature and slightly hyperpigmented.  There were no constitutional symptoms of inflammatory arthritis.  The examiner also reported that the Veteran walked with a limp and had difficulty walking on his heels and toes.  Motor strength was normal.  Right knee range of motion was from zero to 90 degrees with pain at 70 degrees. Repetitive movement of the right knee improved the range of motion, although increased pain was noted.  After repetitive movement, measurements of right knee flexion were to 105 degrees.  The Veteran lacked 5 degrees extension actively, though passively he had full extension.  Left knee flexion was to 110 degrees with pain at 100 degrees.  Repetitive movement of the left knee caused an additional loss of 2 degrees of active flexion measured with pain being the major limiting factor.  The examiner further noted palpatory tenderness of the left knee in the peri-patellofemoral region as well as in the right knee infrapatellar region.  There was no effusion or soft tissue swelling of either knee, although guarding occurred.  There was no uneven shoe wear or ankylosis of either knee.  There were no signs of inflammatory arthritis.  Lachman's, pivot shift, and anterior/posterior drawer sign of the right knee were normal, and cruciate ligaments were intact.  Collateral ligaments were stressed at 0 and 30 degrees of flexion, varus and valgus stressing revealed no excessive looseness or laxity of the collateral ligaments or capsule.  The Veteran had a stable right knee.  With regard to the left knee, the Veteran had a +1 anterior drawer sign; pivot shift was negative, collateral ligaments stressed at 0 and 30 degrees of flexion, and varus and valgus testing revealed no excessive looseness or laxity.  The Veteran had a stable left total knee arthroplasty.  There was no significant patellar laxity of the right or left knee noted.  

VA treatment records dated from January 2009 to August 2011 document the Veteran's treatment for his knee disabilities.  A January 2009 physical therapy treatment record noted the Veteran's pain in the left knee and limited tolerance to weight bearing activity.  The Veteran ambulated with an antalgic gait and used a cane or crutches as needed to limit weight bearing.  Range of motion testing showed -10 degrees extension to 120 degrees flexion of the left knee with pain in the extreme ranges.  A March 2009 record indicates that the Veteran was able to fully ambulate and had full range of motion of the left knee with pain.  An X-ray report of the left knee revealed an impression of no fracture.  An orthopedic consult for the left knee dated February 2010 notes well-maintained joint spaces medially and laterally.  The Veteran had good stability medially and anteriorly and anterior drawer.  He also had severe patellofemoral arthritis, and total knee replacement  was suggested.   The Veteran thereafter underwent a left total knee arthroplasty in April 2010.  A subsequent physical therapy record dated April 2010 noted progress and some swelling.  Range of left knee motion at that time revealed active flexion to 60 degrees and -5 degrees extension.  In June 2010, the Veteran underwent another left total knee arthroplasty manipulation due to development of arthrofibrosis in the joint.  A July 2010 orthopedic consult noted range of motion from 4 degrees to 98 degrees.  There was still some stiffness but minimal swelling and satisfactory healing.  In January 2011, the Veteran again received treatment for left knee stiffness and occasional sharp pain.  Range of motion was from zero degrees to 115 degrees.  With regard to the right knee, there was tenderness in the medial compartment, positive McMurray's test, 1+ effusion, intact ligaments, and range of motion from zero degrees to 125 degrees.  An MRI of the Veteran's right knee dated February 2011 revealed an assessment of medial meniscus degenerative tear with degenerative joint disease of the medial compartment.  In March 2011, the Veteran underwent a right knee arthroscopic microfracture and chondroplasty, medial femoral condyle weightbearing surface.  A subsequent April 2011 treatment record documented moderate effusion of the right knee and moderate tenderness to palpation as well as assessment of right knee osteoarthritis and recent surgery for meniscus with medial compartment dominant.  He used crutches for ambulation.  A June 2011 treatment record also noted his use of crutches for ambulation.  The Veteran also used a brace for the right knee and the Veteran reported that he had fallen recently.  An X-ray of the right knee revealed healing and sufficient artricular level, and an X-ray of the left knee revealed no loosening and that the components were in satisfactory position.  An August 2011 X-ray of the left knee revealed impression of soft tissue swelling and small suprapatellar effusion and status post left total knee arthroplasty with stable appearance.   

The Veteran continued his complaints of right and left knee pain at the February 2011 Board hearing.  Specifically, he complained of severe loss of motion, swelling, stiffness, and daily pain.  

Post-surgical, arthritic and degenerative changes of the left knee analysis

In this case, service connection was granted for the post-surgical, arthritic and degenerative changes of the left knee disability in the June 2009 rating decision with a 10 percent disability rating assigned under the provisions of 38 C.F.R.          § 4.71a, Diagnostic Code 5010.  Thereafter, in a May 2010 rating decision, the RO granted a temporary 100 percent disability rating from April 21, 2010 to May 31, 2011 for the period following the Veteran's total left knee replacement, and a 30 percent disability rating from June 1, 2011, forward, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Veteran contends that his left knee symptoms, which include severe pain, recurrent subluxation or lateral instability, and frequent locking, warrant a higher disability rating.  Thus, the question before the Board is whether his symptoms warrant a disability rating in excess of 10 percent prior to April 21, 2010, and in excess of 30 percent from June 1, 2011, forward. 

On the question of whether the Veteran is entitled to a higher disability rating for his knee disabilities, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  

Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  The Board will consider this issue carefully.  

(i.) Left knee disability rating prior to April 21, 2010

The Board observes that a 10 percent disability rating for left knee arthritis (based on limitation of motion under Diagnostic Code 5010 with further consideration of Diagnostic Codes 5003, 5260 and 5261) was in effect prior to April 21, 2010.

As discussed above, in VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98 (when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain).

In this case, as discussed above, the Veteran has complained of his left knee giving way.  Moreover, there is X-ray evidence of arthritis of the left knee.  The Board will therefore initially address whether a separate rating may be granted for left knee instability.  Under Diagnostic Code 5257, which contemplates impairment of the knee manifested by recurrent subluxation or lateral instability, where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  

After a review of the record, the Board finds that a separate rating of 10 percent, and no higher, is warranted for the Veteran's left knee instability prior to April 21, 2010.  The Veteran consistently reported giving way throughout the rating period prior to April 21, 2010.  Moreover, he used a brace for his left knee.  The April 2008 VA examiner also reported weakness, stiffness, and locking of the left knee.  Although the Veteran stated during a January 2009 VA evaluation that he at times used a cane or crutches to limit weight bearing, he did not report the use of assistive devices during the April 2008 VA examination.  Further, X-ray results during the April 2008 VA examination revealed no fracture dislocation or joint effusion.  During the March 2009 VA evaluation, the Veteran was able to fully ambulate.  The February 2010 VA evaluation also documented good stability medially and anteriorly and anterior drawer.  The Veteran's left knee ligaments were also noted as intact during the April 2008 VA examination.  As such, the Board finds that the Veteran's left knee disability was manifested by slight instability for the period prior to April 21, 2010, and that a 10 percent disability rating is warranted for left knee instability during this period.  

The Board has considered whether there are any other diagnostic codes related to the Veteran's left knee disability that would allow for a disability rating higher than 10 percent prior to April 21, 2010.  Diagnostic Code 5259 contemplates symptomatic removal of semilunar cartilage (meniscus).  However, a 10 percent rating is the maximum (and only) available rating under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  Thus, Diagnostic Code 5259 does not allow for an evaluation in excess of 10 percent for the Veteran's left knee disability.  

Further, Diagnostic Code 5258, which contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, does not apply.  The April 2008 VA examiner specifically noted that X-ray of the left knee revealed no fracture dislocation or joint effusion.  There is no competent and probative evidence to the contrary.  Thus, Diagnostic Code 5258 is not for application.  

Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula or evidence of genu recurvatum during the period under consideration.  38 C.F.R. § 4.71a.

In considering whether a higher rating is warranted based on loss of motion, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  The Veteran did not undergo a left knee replacement during the period under consideration, that is, from September 12, 2007 (the day after he was discharged from service) until April 21, 2010, when the temporary 100 percent rating went into effect, so Diagnostic Code 5055 is also inapplicable for the period prior to April 21, 2010.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  38 C.F.R. § 4.71a.

In this case, the evidence for the period prior to April 21, 2010 shows that the Veteran had left knee flexion to no worse than 107 degrees, even taking pain into consideration.  Moreover, repetitive movement of the left knee caused no change in the range of motion.  Thus, even taking the Veteran's pain into account and considering further loss of motion during flare-ups, as the criteria for even a noncompensable disability rating under Diagnostic Code 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 10 percent under Diagnostic Code 5260 for the left knee disability for any period prior to April 21, 2010.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  38 C.F.R. § 4.71a.

In this case, the evidence shows that the Veteran had extension to no worse than 5 degrees throughout the rating period on appeal, taking additional limitation due to pain after repetition into account (which in this case, was none).  In addition, no other evidence of record shows extension measured to less than zero degrees.  As the criteria for only a noncompensable disability rating under Diagnostic Code 5261 (limitation of extension to 5 degrees) are met, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5261 for the left knee disability for any period prior to April 21, 2010.  38 C.F.R.    § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  

Here, neither the flexion nor extension measurements of the left knee met the minimum criteria for compensable evaluations under Diagnostic Codes 5260 or 5261 prior to April 21, 2010.  Flexion was no worse than 107 degrees, and extension no worse than 5 degrees.  Further, because there are no incapacitating exacerbations, a 10 percent rating is the maximum available schedular disability rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  So it is in this case.  Further, because there is only one major joint involved (the knee), and there are no incapacitating exacerbations, a 10 percent rating is the maximum available schedular disability rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

The Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of flexion or extension to a compensable degree; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here.  

While the Board understands the Veteran's central concern that he has a debilitating left knee disability, it is important for the Veteran to understand that the 10 percent disability evaluation for instability and the separate 10 percent disability rating for arthritis assigned herein indicate a significant impact on the Veteran's functional ability.  Such disability evaluations by VA recognize the Veteran's instability of the knee and painful motion, indicating generally a reduction in the Veteran's ability to function due to his left knee disability.  The critical question in this case, however, is whether the problems the Veteran has cited meet an even higher level under the rating criteria (in excess of 10 percent).  For reasons cited above, they do not, at this time.  

In sum, the Board finds that a separate 10 percent, disability rating for left knee instability is warranted, and that disability rating in excess of 10 percent disability rating for post-surgical, arthritic and degenerative changes of the left knee is not warranted for the period prior to April 21, 2010.  

(ii.) Left knee disability rating from June 1, 2011

Once the left knee was replaced, the Board must undergo a total review of the evaluation because, in essence, the Veteran now has a new knee. 

As noted above, following the expiration of the one year period after the left total knee replacement, the Veteran's left knee disability has been rated as 30 percent disabling for the period on appeal from June 1, 2011, forward, under Diagnostic Code 5055.  The next higher 60 percent rating requires chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to diagnostic codes 5256, 5261, or 5262 with a minimum rating of 30 percent. 

At the outset, the Board finds that the weight of the evidence is against a finding of severe painful motion or weakness in the left knee required for a 60 percent disability rating under Diagnostic Code 5055.  Pertinently, the June 2011 VA examiner recorded range of left knee flexion to 110 degrees with pain at 100 degrees and extension of 5 degrees.  Thus, his flexion and extension measurements did not even meet the criteria for a compensable evaluation under either Diagnostic Code 5260 or 5261.  Further, the June 2011 VA examiner reported no effusion or soft tissue swelling of the left knee, and the Veteran had a stable left total knee arthroplasty.  Additionally, the June 2011 X-ray of the left knee revealed no loosening and that the components were in satisfactory position.  Although the August 2011 X-ray of the left knee revealed impression of soft tissue swelling and small suprapatellar effusion, there was stable appearance.  Moreover, VA treatment records indicate healing from the procedures.  See, e.g., a VA treatment record dated July 2010.  Thus, the Board finds that the weight of the evidence is against a higher 60 percent evaluation under Diagnostic Code 5055.  

Turning to the diagnostic codes relevant to intermediate degrees of residual weakness, pain, and limitation of motion - 5256, 5261, and 5262 - the Board finds that the weight of the evidence is against a disability rating in excess of 30 percent for the period from June 1, 2011 during the period under consideration.  There is no evidence of left knee ankylosis or impairment of the tibia and fibula.  Moreover, flexion, at its worst, even with consideration of pain was measured at 100 degrees during the June 2011 VA examination.  Thus, the criteria for a disability rating in excess of 30 percent under these diagnostic codes have not been met.  Moreover, no other diagnostic code relevant to the knees provides for a disability rating higher than 30 percent.  

The Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of flexion or extension to a compensable degree; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here. 

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98 (when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain).

In this case, no ligamentous laxity has been found on examination following the left total knee replacement.  The Board notes that the Veteran reported during the June 2011 VA evaluation that he used crutches for ambulation and that he had fallen recently.  However, the Veteran's episode of falling appears to have been related to his right knee disability.  Additionally, the June 2011 X-ray of the left knee revealed no loosening and that the components were in satisfactory position.  Furthermore, the August 2011 X-ray revealed a stable appearance.  Although a +1 anterior drawer test was noted during the June 2011 VA examination, the VA examiner indicated that the Veteran's left knee was stable following the total knee arthroplasty.  Furthermore, pivot shift was negative.  Thus, although there is X-ray evidence of arthritis, there is no competent and probative evidence of instability of the left knee, and, hence, no basis for separate evaluations under Diagnostic Codes 5003 and 5257.  

Again, while the Board understands the Veteran's central concern that he has a debilitating left knee disability, it is important for the Veteran to understand that a 30 percent evaluation indicates a significant impact on the Veteran's functional ability.  Such a disability evaluation by VA recognizes the Veteran's painful limited motion.  The critical question in this case, however, is whether the problems the Veteran has cited meet the next highest level under the rating criteria.  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluation could not be justified, let alone a higher evaluation.

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased evaluation in excess of 30 percent for the post-surgical, arthritic and degenerative changes of the left knee for the period from June 1, 2011, forward.  

Degenerative joint disease of the right knee analysis

In this case, the Veteran is in receipt of a noncompensable disability rating for right knee degenerative joint disease under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010 for the entire rating period on appeal.  He contends that his right knee disability warrants a higher disability rating due to symptoms including severe pain, loss of motion, and stiffness. 

The medical and lay evidence has been reviewed, as summarized above.  Also as noted above, on the question of whether the Veteran is entitled to a higher disability rating for his right knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.

With further regard to the question of whether the Veteran is entitled to a compensable evaluation for the right knee disability based on the evidence of record relevant to the rating period on appeal, outlined above, the knee disability is rated as noncompensable under Diagnostic Code 5010, which contemplates impairment of the knee manifested by limitation of flexion and extension.  

Under Diagnostic Code 5260, where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  38 C.F.R. § 4.71a.
After a review of all the evidence, lay and medical, the Board finds that the evidence warrants a 10 percent evaluation for the Veteran's right knee degenerative joint disease under Diagnostic Code 5010, which contemplates functional impairment including the pain and limitation of motion that the Veteran has reported.  In this case, the evidence shows that the Veteran had flexion to no worse than 70 degrees throughout the rating period on appeal even with consideration of pain.  Although increased pain was noted at that time on repetition, improved range of motion was noted as well.    

Thus, even taking the Veteran's pain into account, as the criteria for even a noncompensable disability rating under Diagnostic Code 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5260 for the right knee disability for any period.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  38 C.F.R. § 4.71a.

In this case, the evidence shows that the Veteran had flexion no worse than 70 degrees and extension to no worse than zero degrees throughout the rating period on appeal, taking additional limitation due to pain after repetition into account.  The criteria for  noncompensable disability ratings under Diagnostic Codes 5260 and  5261 are therefore met.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  So it is in this case.  Further, because there is only one major joint involved (the knee), and there are no incapacitating exacerbations, a 10 percent rating is the maximum available schedular disability rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a.   

The Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of flexion or extension to a compensable degree; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here. 

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a right knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

As discussed above, in VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98 (when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain).

As the evidence indicates osteoarthritis of the right knee, the Board will consider whether the Veteran is entitled to a separate disability rating under Diagnostic Code 5257.  Under Diagnostic Code 5257, which contemplates impairment of the knee manifested by recurrent subluxation or lateral instability, where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  

The Board notes that the April 2008 VA examiner reported that the Veteran's right knee appeared unstable.  Moreover, a positive McMurray's test was reported during a January 2011 VA evaluation and use of crutches for ambulation in April and June 2011 as well as use of a brace for the right knee were noted.  The Board further notes the Veteran's report in June 2011 that he had fallen recently due to right knee instability.  The Board has no reason to doubt the Veteran's report of this incident.  However, during the June 2011 VA examination, Lachman's, pivot shift, anterior/posterior drawer signs of the right knee were normal, and cruciate ligaments were intact.  Furthermore, the Veteran's knee was noted as stable at that time.  The June 2011 X-ray of the Veteran's right knee revealed healing and sufficient artricular level.  The Veteran also reported during the August 2010 VA examination that he did not use assistive devices for ambulation, and his right knee was reported as stable.  Based on this evidence, the Board resolves the benefit of the doubt in the Veteran's favor and finds that a separate disability rating of 10 percent for slight instability of the right knee is warranted under Diagnostic Code 5257.   

The Board has also considered whether any other diagnostic code would allow for an evaluation in excess of 10 percent for the Veteran's right knee disability.  

Diagnostic Code 5259 contemplates symptomatic removal of semilunar cartilage (meniscus).  A 10 percent rating is the maximum (and only) available rating under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  Moreover, the evidence does not demonstrate that the Veteran has undergone such a procedure during the period under consideration.  Thus, Diagnostic Code 5259 does not allow for an evaluation in excess of 10 percent for the Veteran's right knee disability.  

Further, Diagnostic Code 5258, which contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, does not apply.  No evidence has suggested the presence of a meniscal tear or dislocation during the period under consideration.  Thus, Diagnostic Code 5258 does not allow for an evaluation in excess of 10 percent for the Veteran's right knee disability.  

Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.

Again, while the Board understands the Veteran's central concern that he has a debilitating right knee disability, it is again important for the Veteran to understand that a 10 percent evaluation indicates a significant impact on the Veteran's functional ability.  Such a disability evaluation by VA recognizes the Veteran's painful limited motion, indicating generally a 10 percent reduction in the Veteran's ability to function due to his right knee pain.  

For these reasons, the Board finds that the weight of the evidence supports a 10 percent evaluation for right knee degenerative joint disease as well a separate 10 percent rating for instability of the right knee for the entire period under consideration.  See Fenderson, supra.  

The Board also notes that the medical evidence of record documents a surgical scar resulting from the March 2011 arthroscopy portal incision.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in March 2008. Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating of scars is warranted for scars that are superficial or painful on examination.  A "superficial" scar is one not associated with underlying soft tissue damage.  

In the present case, the Veteran has a post-surgical scar on his right knee as a result of his March 2011 surgery.  Notably, the June 2011 VA examination report documents the Veteran's report of pain and discomfort.  This is the earliest statement of record during the course of the period under consideration which indicates that the Veteran's right knee scar is painful.  Furthermore, the Board has no reason to doubt the Veteran's credibility with regard to his report of pain due to the scar.  As such, the Board finds that a 10 percent disability rating is warranted for painful scar from June 24, 2011, the date of the VA examination.  The Board adds that 10 percent is the maximum rating available under Diagnostic Code 7804.  

Although a 20 percent disability rating is available under Diagnostic Code 7801, the Veteran's scar does not exceed 12 square inches.  On the contrary, his scar has been measured at 1/4 inches by 1/8 inches.  Additionally, there is no indication that the Veteran's scar is greater than 12 square inches.  As such, Diagnostic Code 7801 is not for consideration as a 20 percent rating is warranted for a scar with an area of at least 12 square inches.  Moreover, Diagnostic Codes 7802 and 7803 only offer a maximum disability rating of 10 percent.  Furthermore, Diagnostic Code 7805 is not for application as limitation of function has been considered under Diagnostic Code 5010 and assigning a separate rating under Diagnostic Code 7805 would amount to prohibited pyramiding.  

Based on this record, the Board finds that a separate rating for a painful right knee scar is warranted from June 24, 2011.     

Higher evaluation for scar, status-post left knee surgery

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Veteran's service-connected scar, status-post left knee surgery is rated under Diagnostic Code 7804 [limitation of function of affected part].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his increased rating claim in March 2008.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Diagnostic Code 7800 concerns scars of the head, face or neck and is therefore not applicable as the Veteran's scar is on his left knee.  

Diagnostic Code 7801 pertains to scars other than the head, face, or neck that are deep or cause limitation of motion.  A deep scar is one associated with underlying soft tissue damage.  Diagnostic Code 7801 provides a 10 percent evaluation for scars that are deep or that cause limited motion, and have an area of at least six square inches (39 sq. cm.).  A 20 percent evaluation is warranted for scars that have an area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is warranted for scars that have an area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent evaluation is warranted for scars that have and area or areas exceeding 144 square inches (929 sq. cm.).  

The Board notes that the Veteran's left knee scar has been measured at a length of 12 to 12.5 inches and width of 1 inch at the June 2011 VA examination report.  At that time, the VA examiner reported that for a distance of 3 inches, there was an oval shaped formation with a 1 inch depression due to tissue loss, and the tenderness was mild to moderate at this level.  However, the remainder of the findings of the rest of the scar were essentially normal.  Specifically, distally, the widest width of the scar was one quarter of an inch, and it was superficial, freely moveable, and painless.  There was no erythema or discoloration, and the scar was moveable.  The scar did not affect movement of the left knee joint.  There was no inflammatory, edema, or keloid formation.  As such, although the evidence indicates that the Veteran's scar measures 12 square inches in area, only 3 square inches may be characterized as deep.  Indeed, there are no medical findings contrary to the June 2011 VA examiner with regard to the depth of the Veteran's scar.  Therefore, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7801.    

Diagnostic Code 7802 provides a 10 percent evaluation for scars that are superficial, do not cause limited motion, and have an area of 144 square inches (929 sq. cm.) or greater.  There is no evidence to suggest that the left knee scar meets the measurement criteria for a 10 percent disability rating under this diagnostic code.  As such, Diagnostic Code 7802 does not aid the Veteran.

Diagnostic Code 7803 provides a 10 percent evaluation for superficial and unstable scars.  An unstable scar is specifically defined by Diagnostic Code 7803 as one where, for any reason, there is frequent loss of covering of skin over the scar.  Although the medical evidence discussed below indicates hypertrophic changes due to the left knee scar, the maximum disability rating permissible under Diagnostic Code 7803 is 10 percent.  

Diagnostic Code 7805 provides that scars are to be rated based on limitation of function of the affected part.  Furthermore, Diagnostic Code 7805 is not for application as limitation of function has been considered under Diagnostic Code 5010 and assigning a separate rating under Diagnostic Code 7805 would amount to prohibited pyramiding.  

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for scars that are painful.  Diagnostic Code 7804 is deemed by the Board to be the most appropriate primarily because it pertains most specifically to the service-connected disability in the Veteran's case (painful scar).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  Accordingly, the Board will analyze the Veteran's claim under Diagnostic Code 7804.  

The Veteran was afforded a VA examination for his left knee scar in April 2008.  Upon examination, the VA examiner reported a vertical scar over the knee from the distal thigh to the proximal leg area.  The scar was 32.5 cm. in length and maximum width was 1 cm.  The scar was white in color, nonadherent to underlying tissues, and no keloid formation and no specific symptoms referable to the scar were noted.  The scar was not disfiguring.  

The Veteran was afforded another VA examination for the left knee scar in August 2010.  The Veteran reported having a recent surgical scar on the left knee, which was approximately 12 inches long and 1/2 to 3/4  inches in thickness.  He complained of shooting and burning pain in the scar and reported that some parts of the scar were totally numb.  He did not report any limitation in routine daily activities due to the scar.  The VA examiner reported mild to moderate hypertrophic changes in the left knee with problems of mild to moderate swelling of the left knee.  The examiner further reported that the scar measured 11 inches without any widened areas throughout the length of the scar greater than 1/8 inch.  However, there was an old well-healed residual scar noted along the same length of the previous scar that measured 13 inches.  Palpation along the scar did not reveal any point tenderness although there was numbness about the knee area to light touch and pinprick sensation.  The pigmentation of the scar was slightly reddened and consistent with a new scar.  Movement of the knee showed no indentation of the scar or any alteration.  There was no evidence of skin breakdown or limitation of motion or other limitation of function.  

The Veteran was provided a subsequent VA examination in June 2011.  As discussed above, the VA examiner noted the 12.5 inch surgical scar that began superior to the patella along anterior midline longitudinally and extended to the proxima tibia.  The greatest width of the scar was 1 inch superiorly for a distance of 3 inches, oval shaped, with a 1 inch depression due to tissue loss, and the tenderness was mild to moderate at this level.  Distally, the widest width of the scar was one quarter of an inch, and it was superficial, freely moveable, and painless.  There was no erythema or discoloration, and the scar was moveable.  The scar did not affect movement of the left knee joint.  There was no inflammatory, edema, or keloid formation.  

The Veteran also complained of pain associated with his post-surgical scar at the February 2011 Board hearing.  He testified that the scar caused constant pain, numbing, burning, and irritation.  Moreover, he noted slight burning in the top half and numbing in the lower half.  The Board notes that the Veteran is competent to identify obvious physical defects as to a scar and that the scar causes pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Because the Veteran has stated that his left knee scar causes pain, the Board finds that a 10 percent evaluation for the scar under Diagnostic Code 7804 adequately compensates the Veteran for his scar during the period under consideration.  The Board further notes that the assigned 10 percent rating is the highest possible disability evaluation assignable for the Veteran's residual scar disability under Diagnostic Code 7804.    

In sum, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his left knee scar during any period under consideration.     

Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected right and left knee disabilities with associated symptomatology.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2013).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently unemployed, and has experienced difficulty returning to work due his right and left knee disabilities.  See the June 2011 VA examination report.  Indeed, the Board notes that it has no reason to doubt that the Veteran's right and left knee symptomatology adversely impacts his employability; however, his functional impairment, to include impairment pertaining to employability, is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record is absent any indication of frequent hospitalization for the service-connected right and left knee disabilities during the periods under consideration.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a claim of entitlement to TDIU was denied in the above-referenced June 2009 rating decision.  The Veteran did not appeal that denial.  In any event, although the Veteran reported during the June 2011 VA examination that he had been unemployed since discharge from service in 2007 due to his recurrent knee conditions and surgery, he then indicated that he could return back to work as long as he was able to remain in a semi-sedentary position.  As such, the Board finds that the issue of TDIU has not been raised for the purposes of referral for adjudication under Rice.    


ORDER

Entitlement to an initial evaluation in excess of 10 percent for post-surgical, arthritic and degenerative changes of the left knee from September 17, 2007 to April 20, 2010 is denied. 

Entitlement to a separate 10 percent disability rating for instability of the left knee from September 17, 2007 to April 20, 2010 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 30 percent for post-surgical, arthritic and degenerative changes of the left knee from June 1, 2011 is denied. 

Entitlement to a 10 percent disability rating for degenerative joint disease of the right knee is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a separate 10 percent disability rating for instability of the right knee is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 10 percent disability rating for post-surgical scar of the right knee is granted from June 24, 2011, subject to the laws and regulations governing monetary awards.

Entitlement to an initial disability rating in excess of 10 percent for scar, status-post left knee surgery is denied.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


